Citation Nr: 1631973	
Decision Date: 08/11/16    Archive Date: 08/23/16

DOCKET NO.  12-35 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a psychiatric disorder to include a mood disorder, posttraumatic stress disorder (PTSD), anxiety disorder, and bipolar disorder.  


REPRESENTATION

Veteran represented by:	Barry Salzman, Attorney


ATTORNEY FOR THE BOARD

N.K., Associate Counsel





INTRODUCTION

The Veteran served on active duty in the United States Army from June 1978 to November 1979 and had previous active service in the Army National Guard from May 1977 to November 1977.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In June 2016, the Veteran testified at a Board hearing, before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.

In light of the medical evidence of record, addressed in detail below, the Board has recharacterized the claim as for service connection for a psychiatric disorder, to include mood disorder NOS, PTSD, anxiety disorder NOS, and bipolar disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The Board observes that the Veteran appeared to request entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) at the June 2016 Board hearing.  See the June 2016 Board hearing transcript, pgs. 19-20.  The Veteran and his representative are advised that a claim for benefits must be submitted on the application form prescribed by the Secretary, as no claim for an increased evaluation was on appeal at the time of the hearing.  See 38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2015); Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA electronic claims file.  A review of Virtual VA reveals additional VA treatment records and documents that are either duplicative of the evidence in VBMS or not relevant to the issue on appeal.



FINDING OF FACT

1.  The most probative evidence of record demonstrates that the Veteran's anxiety disorder and bipolar mood disorder are related to active service. 

2.  The most probative evidence of record demonstrates that there is no current PTSD diagnosis and that mood disorder is unrelated to active service. 


CONCLUSIONS OF LAW

1.  Anxiety disorder and bipolar mood disorder are related to active service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2015).

2.  A psychiatric disorder other than anxiety disorder and bipolar disorder, to include mood disorder and PTSD, are not related to active service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304(f) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  This notice must specifically inform the claimant of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  In a letter mailed to the Veteran in June 2010, prior to the initial adjudication of his service connection claim, VA satisfied this duty.

VA also has a duty to assist a claimant in the development of his claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  In the instant case, the Board finds reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claim.  There is no reasonable possibility that further assistance would aid in substantiating the claim.  The pertinent evidence of record includes statements from the Veteran and other individuals, service treatment records, as well as VA treatment records.  Additionally, the Veteran was provided VA examinations in July 2010 and February 2013.  The VA examination reports reflect that the examiners reviewed the Veteran's past medical history, reviewed the Veteran's claims folder, and provided opinions which are supported by an explanation.  The Board concludes that the VA examination reports are adequate for upon which to decide the claims on appeal.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate). 

Additionally, the Veteran also was afforded a hearing before the undersigned VLJ during which he presented oral argument in support of his service connection claim.  A VLJ who conducts a hearing must fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2).  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the June 2016 Board hearing, the VLJ clarified the issue on appeal, clarified the concept of service connection, identified potential evidentiary defects which included evidence of a nexus between the Veteran's current psychiatric disorder and his service, clarified the type of evidence that would support the Veteran's claim, and inquired as to the existence of potential outstanding records.  Thus, the actions of the VLJ supplement the VCAA and comply with any related duties owed during a hearing set forth in 38 C.F.R. § 3.103.

The Board finds that under the circumstances of this case, VA has satisfied the notification and duty to assist provisions of the law and that no further action pursuant to the VCAA need be undertaken on the Veteran's behalf.


Service connection for an acquired psychiatric disorder

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110; Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997).  In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).  As the evidence does not show any diagnosis of psychosis, the chronic provisions are not contemplated by this appeal.  See 38 C.F.R. §§ 3.307, 3.309(a) (2015); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection for PTSD specifically requires medical evidence establishing a diagnosis of the disability, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2015).  

The PTSD diagnosis must be made in accordance with the criteria of the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-V). 38 C.F.R. § 4.125(a).  There are several avenues to document an in-service stressor, other than obtaining verification from the JSRRC or other government records repository.  In cases of in-service PTSD diagnosis, combat service, or prisoner of war status, a Veteran's stressor may be verified by lay evidence.  38 C.F.R. § 3.304(f)(1), (2), (4).  Lay evidence of personal assault requires appropriate corroboration, and a stressor related to Veteran's fear of hostile military or terrorist activity requires appropriate medical evidence.  38 C.F.R. § 3.304(f)(3), (5).

When the Veteran's claimed stressor is not related to combat with the enemy, the Veteran's lay testimony alone is generally insufficient to establish the occurrence of said stressor.  38 C.F.R. § 3.304(f).  However, special consideration must be given to claims for service connection for PTSD based on personal assault as a result of the sensitivity and difficulty in establishing proof of the assault in such claims.  Patton v. West, 12 Vet. App. 272 (1999).  Medical evidence may be use to corroborate the Veteran's claimed stressor in personal assault PTSD claims.  Further, the Veteran may use evidence other than the service treatment records (STRs) to corroborate an account of the stressor incident.  38 C.F.R. § 3.304(f)(5).  This evidence includes, but is not limited to:  medical records, police records, statements from the Veteran's family and friends, and changes in behavior, to include substance abuse, a request for a transfer to another military duty assignment, and unexplained changes in social behavior.  Furthermore, an appropriate medical or mental health professional may provide an opinion as to whether the evidence of record indicates that a personal assault occurred.  38 C.F.R. § 3.304(f)(5).  Medical opinion evidence may be submitted for use in determining whether a claimed stressor occurred and such opinion evidence should be weighed along with the other evidence of record in making this determination.  Menegassi v. Shinseki, 628 F.3d 1379, 1382 n.1 (Fed. Cir. 2011).

The Veteran contends that he has a psychiatric disorder, to include PTSD, bipolar disorder, anxiety disorder, and mood disorder that are related to his service.  He specifically reports that the psychiatric disorder is related to multiple in-service personal assaults, to include being attacked by other soldiers and having a gun pointed at his head.  See June 2016 Board hearing transcript, page 6.  He also testified to experiencing difficulty sleeping in service due to anxiety from fear of being assaulted.  Id. at page 10.  

	

A.  PTSD

The Veteran was afforded VA psychiatric examinations in July 2010 and February 2013.  The July 2010 VA examiner did not diagnose PTSD.  Rather, the examiner diagnosed only mood disorder.  The February 2013 VA examiner diagnosed anxiety disorder and bipolar disorder, and made an express determination that the Veteran did not meet the full criteria for a diagnosis of PTSD.  The 2013 VA examiner noted the Veteran's in-service assaults and found that it met the criteria for PTSD, but that other criteria were not met.  The July 2010 and February 2013 VA examination reports were based upon thorough review of the record, thorough examination of the Veteran, and thoughtful analysis of the Veteran's entire history.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (noting that the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  

The Board adds that a VA mental health evaluation dated May 2010 noted a provisional diagnosis of "rule out PTSD."  However, this was prior both VA examinations.  Notably, the 2013 examination expressly determined there was no PTSD, thus ruling out a diagnosis of PTSD.

The Veteran has asserted that he has PTSD.  Although he is competent to report the type, severity, and onset of psychiatric symptoms, he is not competent to make a diagnostic determination of whether the symptoms constitute a particular psychiatric diagnosis, as this is not capable of lay observation.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (noting that a lay witness is competent to report to factual matters of which he or she has first-hand knowledge); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting that personal knowledge is knowledge acquired through the senses - that which the veteran heard, felt, saw, smelled, or tasted).  Such an opinion requires specific medical training in the field of mental health and is beyond the competency of the Veteran or any other lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (noting that unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (stating that lay testimony may establish the presence of tinnitus because ringing in the ears is capable of lay observation).

In the absence of evidence indicating that the Veteran has the medical training to render medical opinions, the Board must find that his contention with regard to a diagnosis of PTSD to be of minimal probative value and outweighed by the objective evidence which indicates there is no PTSD diagnosis.  See also 38 C.F.R. § 3.159(a)(1) (2015) (providing that competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  Accordingly, the statements offered by the Veteran in support of his own claim are not competent evidence of a current diagnosis of PTSD.

Because the competent evidence of record does not substantiate a current diagnosis of PTSD, there is no current disability and service connection is not warranted for PTSD.  

	B.  Anxiety disorder and Bipolar mood disorder

With respect to a current disability, the Board notes that the medical evidence of record documents diagnoses of anxiety disorder and bipolar disorder.  See July 2010 and February 2013 VA examination reports.  

With respect to in-service disease or injury, the Veteran contends that he was subject to multiple personal assaults to include being assaulted while sleeping by other soldiers which caused then difficulty sleeping during service.  The Veteran's service treatment records are absent documentation of the personal assaults.  However, the Veteran is competent to attest to being attacked by soldiers and having difficulty sleeping during service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Additionally, the Veteran's service discharge report of medical history associated in September 1979 documents a report of depression or excessive worry, frequent trouble sleeping, and nervous trouble.  The Veteran's wife and sister have submitted statements indicating that following the Veteran's discharge from service, he experienced psychiatric symptoms including nightmares, anxiety, anger issues, and sleep impairment.  See October 2011 lay statements.  Moreover, his service personnel records document undergoing punishment under Article 15 and administrative discharge due to apathy and drug and alcohol use.  These statements and records tend to support or corroborate the Veteran's assertions.  In light of the foregoing, the Board finds that the Veteran's allegations regarding personal assaults and sleeping problems during service are both competent and credible.  Next, then, is the issue of whether the current disabilities are related to the in-service events.  

The Board finds that the competent and probative evidence demonstrates that the Veteran's currently diagnosed anxiety disorder and bipolar disorder are related to his service.  The only competent medical opinion of record concerning the issue of nexus is the report of the February 2013 VA examiner.  As discussed above, the February 2013 VA examiner considered the Veteran's reported personal assaults during service as well as the Veteran's report of continued psychiatric symptoms following his separation.  After examination of the Veteran and consideration of his medical history, the VA examiner diagnosed anxiety disorder and bipolar disorder and concluded that it is at least as likely as not that these disorders are related to the Veteran's service.  The examiner's rationale for his conclusion was based on the absence of psychiatric symptoms prior to the Veteran's service and since the Veteran's military performance became progressively and atypically problematic following his basic training resulting in his reduction in rank and administrative discharge.  The examiner also noted that the Veteran provided credible and consistent information to several qualified VA mental health professionals that supported the diagnoses of anxiety disorder NOS and bipolar disorder, and he has had continuous aberrant mood and anxiety symptoms since at least 1979 which have resulted in impaired psychosocial and occupational functioning.  The examiner therefore determined that it may be reasonably clinically concluded that it is at least as likely as not that the Veteran's chronic anxiety disorder and bipolar disorder have been caused by his military personal traumas of assaults and threats by other service personnel.  

Notably, there is no other medical evidence of record linking the Veteran's current anxiety disorder and bipolar disorder to anything else.  In short, based on the total record, the Board finds that there is sufficient competent and probative evidence to indicate a positive nexus between the Veteran's current anxiety disorder and bipolar disorder and his service.  The benefit sought on appeal is therefore granted.  
 
	C.  Mood disorder

With respect to a current disability, the Board notes that the medical evidence of record documents a diagnosis of mood disorder.  See July 2010 and February 2013 VA examination reports.  Additionally, as noted above, the Board has determined that the Veteran was subject to personal assaults during service.  Accordingly, there is evidence of a current disability and an in-service event.  The issue remaining, therefore, is whether there is a nexus between the two.  

The July 2010 VA examiner diagnosed mood disorder and found that it was less likely than not related to active service, as the Veteran's history and presentation is mostly consistent with personality issues.  A personality disorder, which is not considered a disease or injury within the meaning of VA laws and regulations, is not subject to service connection.  38 C.F.R. §§ 3.303(c), 4.9 (2015); Winn v. Brown, 8 Vet. App. 510, 516 (1996).  The Board finds that the July 2010 VA examination is of great probative value as it was based on thorough review of the record, thorough examination of the Veteran, and thoughtful analysis of the Veteran's entire history.  The Board notes that there is no medical opinion contrary to the VA examiner's opinion.  

To the extent that the Veteran contends that he has a mood disorder related to service, the Board finds that the Veteran as a lay person is not competent to associate his diagnosed mood disorder to service.  Such opinion requires specific medical training in the field of mental health and is beyond the competency of the Veteran or any other lay person.  See Jandreau, 492 F.3d at 1377 n.4; Woehlaert, 21 Vet. App. at 462; Washington, 19 Vet. App. at 368; Layno, 6 Vet. App. at 469.  In the absence of evidence indicating that the Veteran has the medical training to render medical opinions, the Board must find that his contention with regard to a nexus between his mood disorder and service to be of minimal probative value and outweighed by the objective evidence which indicates the disorder is not related to service.  Accordingly, the statements offered by the Veteran in support of his own claim are not competent evidence of a nexus between his mood disorder and service.  In light of the foregoing, the Board finds that service connection is not warranted for the Veteran's mood disorder as the preponderance of evidence is against such a finding.


ORDER

Entitlement to service connection for anxiety disorder and bipolar disorder is granted.

Entitlement to service connection for a psychiatric disorder other than anxiety disorder and bipolar disorder, to include PTSD and mood disorder, is denied. 



____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


